Citation Nr: 1001197	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-33 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder. 

2.  Entitlement to a rating higher than 10 percent before 
December 21, 2007, and a rating higher than 70 percent from 
December 21, 2007, for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL
Veteran and V. G. 

ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1966 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In September 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.    


REMAND

The claim of service connection for posttraumatic stress 
disorder arises from the same psychiatric symptoms as the 
concurrently diagnosed major depressive disorder.  Medical 
diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims.  Rather, the 
diagnoses need to be considered to determine the nature of 
the Veteran's current psychiatric condition relative to his 
claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

Accordingly, additional evidentiary development under the 
duty to assist is required on the claim of service connection 
for a psychiatric disorder.  

On the claim for increase for hearing loss, in September 
2009, the Veteran testified that audiological testing in 
August 2009 showed a worsening of his hearing.  As the 
testimony suggests a material change in the Veteran's 
disability since he was last examined by VA in 2008, a 
reexamination is needed under 38 C.F.R. § 3.327.  

Accordingly, additional evidentiary development under the 
duty to assist is required on the claim of service connection 
for a psychiatric disorder.  

For the above reasons, the claims are REMANDED for the 
following action:

1. Ensure VCAA compliance on the claim of 
service connection for a psychiatric 
disorder other than posttraumatic stress 
disorder and develop the claim as needed 
in accordance with the duty to assist. 

2.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that any current 
psychiatric disorder is causally related 
to an event in service.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as it is to find against 
causation.

3.  Obtain the audiological report in 
August 2009 from the VA Medical Center in 
Spokane, Washington. 

4.  Afford the Veteran a VA audiology 
examination to determine the current 
level of hearing impairment.

5.  After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

